DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 03/25/2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 03/25/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshinori Ubukawa (JP 5393500).
Regarding claims 1 and 13, Toshinori (Fig. 1) discloses an apparatus for controlling a behavior of an autonomous vehicle (the autonomous traveling vehicle C), the apparatus comprising: a joystick (a joy stick type remote steering part 50, at least paragraph [0031]) configured to input an adjustment value corresponding to an amount of manipulation by a user (see paragraph [0013] “… the remote steering unit may be a joystick type, a joystick type, or a wheel type or a roller type”); and a controller (see paragraph [0031] “vehicle control computer 10 and a control part 60 for exchanging data with the computer 30 through the LAN 11”) configured to control the behavior of the autonomous vehicle based on the adjustment value received from the joystick (see paragraph [0043] “… when the steering initiative of the autonomous traveling vehicle C is transferred from the control station A to the portable remote control device B having the joystick type remote steering unit 50, the control station A can be controlled by the control station A.”).

Regarding claim 2, Toshinori (Fig. 1) discloses wherein the controller is configured to:  reflect a forward adjustment value corresponding to an amount of forward manipulation of the joystick to decrease a separation distance from a preceding vehicle (see paragraph [0013] “… the remote steering unit may be a joystick type, a joystick type, or a wheel type or a roller type”) and reflect a backward adjustment value corresponding to an amount of backward manipulation of the joystick to increase the separation distance from the preceding vehicle (see paragraphs [0013] and  [0025] “… an unmanned mobile body is an autonomously movable vehicle C capable of autonomous traveling, and is controlled by a vehicle control computer 10 and an autonomous mobile computer 30 connected to the vehicle control computer 10 via the LAN 11 as shown in FIGS. 2 and 3”).

Regarding claim 3, Toshinori (Fig. 1) discloses wherein the controller is configured to: reflect a left adjustment value corresponding to an amount of left manipulation of the joystick to decrease a separation distance from a left lane or make a lane change to the left lane, and reflect a right adjustment value corresponding to an amount of right manipulation of the joystick to decrease a separation distance from a right lane or make a lane change to the right lane (see paragraph [0037] First, in the control flowchart of the control station A on the left side of FIG. 4, the control panel 1 of the control station A that has acquired the steering initiative in Step S 1 operates. In step S 2, a steering command is input together with an accelerator command, and the input accelerator command and steering command are transmitted to the vehicle control computer 10 of the autonomous traveling vehicle C in step S 3”).

Regarding claim 4, Toshinori (Fig. 1) discloses wherein the controller is configured to: decrease the separation distance from the left lane, when a left adjustment value corresponding to a left manipulation time of the joystick is less than or equal to a first reference value, and make the lane change to the left lane, when the left adjustment value is greater than the first reference value (see paragraph [0029] “… On the basis of the acquired short distance information and long distance information, a travelable route and a speed are calculated, and a steering actuator 22 and a brake / accelerator actuator 23 are operated to make an autonomous traveling vehicle C autonomously travel”).

Regarding claim 5, Toshinori (Fig. 1) discloses wherein the controller is configured to: decrease the separation distance from the left lane, when a left adjustment value corresponding to a number of times of left manipulation of the joystick is less than or equal to a first reference value, and make the lane change to the left lane, when the left adjustment value is greater than the first reference value (see paragraph [0029] “… On the basis of the acquired short distance information and long distance information, a travelable route and a speed are calculated, and a steering actuator 22 and a 

Regarding claim 6, Toshinori (Fig. 1) discloses The apparatus of claim 3, wherein the controller is configured to: decrease the separation distance from the right lane, when a right adjustment value corresponding to a right manipulation time of the joystick is less than or equal to a first reference value, and make the lane change to the right lane, when the right adjustment value is greater than the first reference value (see paragraph [0029] “… On the basis of the acquired short distance information and long distance information, a travelable route and a speed are calculated, and a steering actuator 22 and a brake / accelerator actuator 23 are operated to make an autonomous traveling vehicle C autonomously travel and at least ¶ [0043].

Regarding claim 7, Toshinori (Fig. 1) discloses wherein the controller is configured to: decrease the separation distance from the right lane, when a right adjustment value corresponding to a number of times of right manipulation of the joystick is less than or equal to a first reference value, and make the lane change to the right lane, when the right adjustment value is greater than the first reference value (see paragraph [0029] “… On the basis of the acquired short distance information and long distance information, a travelable route and a speed are calculated, and a steering actuator 22 and a brake / accelerator actuator 23 are operated to make an autonomous traveling vehicle C autonomously travel and at least ¶ [0043].

Regarding claim 11, Toshinori (Fig. 1) discloses a display configured to display a driving image of the autonomous vehicle (see paragraph [0033] “as shown in an enlarged view of FIG. 1, an autonomous traveling vehicle C is provided on a screen of the display 40. A steering range SA and an actual steering position SP in the steering range SA of the autonomous traveling vehicle C, and a safety 

Regarding claim 12, Toshinori (Fig. 1) discloses wherein the controller is configured to control the display based on receiving the adjustment value corresponding to the amount of manipulation by the user from the joystick (see paragraph [0013] “… the remote steering unit may be a joystick type, a joystick type, or a wheel type or a roller type”) and ¶ [0043] “… when the steering initiative of the autonomous traveling vehicle C is transferred from the control station A to the portable remote control device B having the joystick type remote steering unit 50, the control station A can be controlled by the control station A.”).

Regarding claim 14, Toshinori (Fig. 1) discloses wherein controlling the behavior of the autonomous vehicle (the autonomous traveling vehicle C) includes: reflecting a forward adjustment value corresponding to an amount of forward manipulation of the joystick to decrease a separation distance from a preceding vehicle (see paragraph [0013] “… the remote steering unit may be a joystick type, a joystick type, or a wheel type or a roller type”);
reflecting a backward adjustment value corresponding to an amount of backward manipulation of the joystick to increase the separation distance from the preceding vehicle (see paragraphs [0013] and  [0025] “… an unmanned mobile body is an autonomously movable vehicle C capable of autonomous traveling, and is controlled by a vehicle control computer 10 and an autonomous mobile computer 30 connected to the vehicle control computer 10 via the LAN 11 as shown in FIGS. 2 and 3”); 
reflecting a left adjustment value corresponding to an amount of left manipulation of the joystick to decrease a separation distance from a left lane (see paragraph [0029] “… On the basis of the acquired short distance information and long distance information, a travelable route and a speed are calculated, and a steering actuator 22 and a brake / accelerator actuator 23 are operated to make an ; and reflecting a right adjustment value corresponding to an amount of right manipulation of the joystick to decrease a separation distance from a right lane (see paragraph [0037] First, in the control flowchart of the control station A on the left side of FIG. 4, the control panel 1 of the control station A that has acquired the steering initiative in Step S 1 operates. In step S 2, a steering command is input together with an accelerator command, and the input accelerator command and steering command are transmitted to the vehicle control computer 10 of the autonomous traveling vehicle C in step S 3”). 

Regarding claim 15, Toshinori (Fig. 1) discloses wherein decreasing the separation distance from the left lane includes: decreasing the separation distance from the left lane, when a left adjustment value corresponding to a left manipulation time of the joystick is less than or equal to a first reference value; and making a lane change to the left lane, when the left adjustment value corresponding to the left manipulation time of the joystick is greater than the first reference value (see paragraph [0029] “… On the basis of the acquired short distance information and long distance information, a travelable route and a speed are calculated, and a steering actuator 22 and a brake / accelerator actuator 23 are operated to make an autonomous traveling vehicle C autonomously travel”).

Regarding claim 16, Toshinori (Fig. 1) discloses wherein decreasing the separation distance from the left lane includes: decreasing the separation distance from the left lane, when a left adjustment value corresponding to a number of times of left manipulation of the joystick is less than or equal to a first reference value; and making a lane change to the left lane, when the left adjustment value corresponding to the number of times of left manipulation of the joystick is greater than the first reference value (see paragraph [0029] “… On the basis of the acquired short distance information and long distance information, a travelable route and a speed are calculated, and a steering actuator 22 and a brake / accelerator actuator 23 are operated to make an autonomous traveling vehicle C autonomously travel”).

Regarding claim 17, Toshinori (Fig. 1) discloses wherein decreasing the separation distance from the right lane includes: decreasing the separation distance from the right lane, when a right adjustment value corresponding to a right manipulation time of the joystick is less than or equal to a first reference value; and making a lane change to the right lane, when the right adjustment value corresponding to the right manipulation time of the joystick is greater than the first reference value (see paragraph [0029] “… On the basis of the acquired short distance information and long distance information, a travelable route and a speed are calculated, and a steering actuator 22 and a brake / accelerator actuator 23 are operated to make an autonomous traveling vehicle C autonomously travel”).

Regarding claim 18, Toshinori (Fig. 1) discloses wherein decreasing the separation distance from the right lane includes: decreasing the separation distance from the right lane, when a right adjustment value corresponding to a number of times of right manipulation of the joystick is less than or equal to a first reference value; and making a lane change to the right lane, when the right adjustment value corresponding to the number of times of right manipulation of the joystick is greater than the first reference value (see paragraphs [0013] and  [0025] “… an unmanned mobile body is an autonomously movable vehicle C capable of autonomous traveling, and is controlled by a vehicle control computer 10 and an autonomous mobile computer 30 connected to the vehicle control computer 10 via the LAN 11 as shown in FIGS. 2 and 3”).

Regarding claim 19. The method of claim 13, further comprising: sensing, by a first sensor mounted on each seat of the autonomous vehicle, a location of the user (see paragraph [0029] “On the other hand, a laser sensor (laser range finder) 30 which is suitable for acquiring short distance information and an autonomous moving camera 32, 33 which is a long distance and which is suitable for acquiring wide angle information are connected to the input side of the autonomous mobile computer 30, and this autonomous mobile computer 31 is connected to the autonomous mobile computer 1”); and controlling, by the controller, a driving device to move the joystick to the sensed location of the user (see paragraph [0013] “… the remote steering unit may be a joystick type, a joystick type, or a wheel type or a roller type”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Ubukawa (JP 5393500) as applied to claim 1 above, and view of Fung (US 2020/0188774 A1).
Regarding claim 8, Toshinori does not explicitly teach a second sensor mounted on the joystick and configured to sense a touch of the user; and a third sensor mounted on a steering wheel of the autonomous vehicle and configured to sense a touch of the user. However, Fung teaches a second sensor mounted on the joystick and configured to sense a touch of the user; and a third sensor mounted on a steering wheel of the autonomous vehicle and configured to sense a touch of the user (see paragraph [0008] “a first motion sensing device configured to detect motion comprising a lean angle and a tilt angle of the torso of a user and transmit a first data stream to a composition server; and a second motion sensing device configured to detect motion comprising a rotation angle and tilt angle of the head of a user and transmit a second data stream to a composition server; and a third motion third data stream to a composition server”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Toshinori to include a second sensor mounted on the joystick and configured to sense a touch of the user; and a third sensor mounted on a steering wheel of the autonomous vehicle and configured to sense a touch of the user, as taught by Fung in order to enable a user to engage in full body movement while retaining the benefits of standardized dual joystick controls. 

Regarding claim 9, Toshinori, as modified by Fung discloses the claimed invention substantially as explained above. Further, Toshinori (Fig. 1) discloses wherein the controller is configured to: reflect the adjustment value corresponding to the amount of manipulation by the user, the amount of manipulation being input from the joystick, to control the behavior of the autonomous vehicle (see paragraph [0037] First, in the control flowchart of the control station A on the left side of FIG. 4, the control panel 1 of the control station A that has acquired the steering initiative in Step S 1 operates. In step S 2, a steering command is input together with an accelerator command, and the input accelerator command and steering command are transmitted to the vehicle control computer 10 of the autonomous traveling vehicle C in step S 3”). Toshinori does not explicitly teach when a sensing signal is not received from the third sensor and when a sensing signal is received from the second sensor. However, Fung teaches when a sensing signal is not received from the third sensor and when a sensing signal is received from the second sensor (see paragraph [0008] “a first motion sensing device configured to detect motion comprising a lean angle and a tilt angle of the torso of a user and transmit a first data stream to a composition server; and a second motion sensing device configured to detect motion comprising a rotation angle and tilt angle of the head of a user and transmit a second data stream to a composition server; and a third motion sensing device configured to detect motion comprising a direction of motion of a limb of a user and transmit a third data stream to a composition server”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to  as taught by Fung in order to enable a user to engage in full body movement while retaining the benefits of standardized dual joystick controls. 

Regarding claim 10, Toshinori, as modified by Fung discloses the claimed invention substantially as explained above. Further, Toshinori (Fig. 1) discloses wherein the controller is configured to: ignore the adjustment value corresponding to the amount of manipulation by the user, the amount of manipulation being input from the joystick vehicle (see paragraph [0037] First, in the control flowchart of the control station A on the left side of FIG. 4, the control panel 1 of the control station A that has acquired the steering initiative in Step S 1 operates. In step S 2, a steering command is input together with an accelerator command, and the input accelerator command and steering command are transmitted to the vehicle control computer 10 of the autonomous traveling vehicle C in step S 3”). However, Fung teaches when a sensing signal of the second sensor and a sensing signal of the third sensor are both received (see paragraph [0008] “a first motion sensing device configured to detect motion comprising a lean angle and a tilt angle of the torso of a user and transmit a first data stream to a composition server; and a second motion sensing device configured to detect motion comprising a rotation angle and tilt angle of the head of a user and transmit a second data stream to a composition server; and a third motion sensing device configured to detect motion comprising a direction of motion of a limb of a user and transmit a third data stream to a composition server”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Toshinori to include when a sensing signal of the second sensor and a sensing signal of the third sensor are both received, as taught by Fung in order to enable a user to engage in full body movement while retaining the benefits of standardized dual joystick controls. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Ubukawa (JP 5393500) as applied to claims 13 and 19 above, and view of Fung (US 2020/0188774 A1).
Regarding claim 20, Toshinori, as modified by Fung discloses the claimed invention substantially as explained above. Further, Toshinori (Fig. 1) discloses wherein controlling the behavior of the autonomous vehicle includes (the autonomous traveling vehicle C): controlling the behavior of the autonomous vehicle (see paragraph [0043] “… when the steering initiative of the autonomous traveling vehicle C is transferred from the control station A to the portable remote control device B having the joystick type remote steering unit 50, the control station A can be controlled by the control station A.”). Toshinori does not explicitly teach when a second sensor mounted on the joystick senses a touch of the user and when a third sensor mounted on a steering wheel of the autonomous vehicle does not sense a touch of the user. However, Fung teaches a second sensor mounted on the joystick and configured to sense a touch of the user; and a third sensor mounted on a steering wheel of the autonomous vehicle and configured to sense a touch of the user (see paragraph [0008] “a first motion sensing device configured to detect motion comprising a lean angle and a tilt angle of the torso of a user and transmit a first data stream to a composition server; and a second motion sensing device configured to detect motion comprising a rotation angle and tilt angle of the head of a user and transmit a second data stream to a composition server; and a third motion sensing device configured to detect motion comprising a direction of motion of a limb of a user and transmit a third data stream to a composition server”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Toshinori to include a second sensor mounted on the joystick and configured to sense a touch of the user; and a third sensor mounted on a steering wheel of the autonomous vehicle and configured to sense a touch of the user, as taught by Fung in order to enable a user to engage in full body movement while retaining the benefits of standardized dual joystick controls. 

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663